Per Curiam.

We agree with the board’s findings that respondent violated DR 1 — 102(A)(3), (4) and (6). ■ However, we reject the indefinite suspension the board recommended. Respondent’s misconduct manifests the public’s worst fear about lawyers. His crimes prove that he will take advantage of public trust if given the opportunity. Thus, unlike the board and panel, we are not impressed with respondent’s admission of guilt, remorse, full restitution, and efforts to comply with the terms of his probation. Rather, we find respondent’s dishonesty deserving of the full measure of our disciplinary authority. • Respondent is therefore permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Douglas and Wright, JJ., dissent.